DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	Applicant’s priority claim to US Provisional 62/914,806 filed October 14, 2019 is acknowledged.
Response to Restriction Election
Applicant’s election without traverse of Species I, claims 1-5 and 8-22, in the reply filed on August 29, 2022 is acknowledged.
Claims 6 and 7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.   
Claim Status
Claims Filing Date
October 12, 2020
Pending
1-22
Withdrawn
6, 7
Under Examination
1-5, 8-22


Drawings Objections
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description:
17 in Figs. 2, 3.  
20 in Fig. 2.
34 and 35 in Fig. 5a.
83 in Fig. 8b.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objection
Claim 22 is objected to because of the following informalities:  
Lines 4 and 7 “the solution” appears to refer back to line 3 “a solid solution”. For consistency lines 4 and 7 should recite “the solid solution”. A solid solution is different from a solution.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 8-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 line 4 “the solution” renders the claim indefinite. There is insufficient antecedent basis.
Claims 2-5 and 8-20 are rejected as depending from claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-12, 14-16, 18, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (Tanaka. Effects of high-temperature ageing on the creep-rupture properties of high-tungsten cobalt-base superalloys. Journal of Materials Science 29 (1994) 2620-2628.).
Regarding claims 1 and 3, Tanaka teaches a Cr-Ni-W 19.74 wt%-Fe-Co alloy (Table I 20W) manufactured by solution treatment of heating to 1573 K (1300°C) (i.e. forming an alloy melt and heating the alloy melt to at least 1300°C) for 7.2 ks then water quenching (WQ) (2. Experimental procedure, Table II) to form a beta-Co (fcc) solid solution (i.e. to preserve a primarily single-phase FCC solid solution structure) (3.1 Microstructures of heat-treated specimens) with less than 10 vol% residual precipitates with an average particle size of less than 15 um (Figure I (b)).
A tungsten content of 19.74 wt% (i.e. the tungsten content is above the solubility limit of tungsten in the Co-Cr alloy at ambient temperature) (Tanaka Table I 20 W) is close to the claimed 20 wt% W that one skilled in the art would have expected the alloy of the prior art (i.e. Tanaka) to  have the same properties as the claimed alloy. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are close. MPEP 2144.05(I).
The structure that forms in the solution quenched alloy has a beta-Co (fcc) solid solution structure (3.1 Microstructures of heat-treated specimens). The quenching process rapidly cools the metal, freezing the microstructure. To quench to form the solid solution phase (Tanaka 3.1 Microstructures of heat-treated specimens) it appears that the structure prior to quenching is also a single-phase solution.
The composition, processing temperature, and resulting structure of the prior art (i.e. Co-Cr-Ni-19.4 wt% W alloy, heating to at least 1300°C, and beta-Co (fcc) solid solution phase, Tanaka Table I 20 W, 2. Experimental procedure, Table II, 3.1 Microstructures of the heat-treated specimens) are substantially similar to that claimed. It appears that the processing of the product to form the resulting structure is substantially similar to that claimed, including cooling the single-phase solution to 500K within a period of time of less than 10 minutes (claim 1) or 1 minute (claim 3).
Regarding claims 2, Tanaka teaches 9.54 wt% Ni (Table I 20 W).
Regarding claim 8, Tanaka teaches balance Co (i.e. 48.366 wt%) (Table I 20 W).
Regarding claim 9, Tanaka teaches 19.05 wt% Cr (Table I 20 W).
Regarding claims 10, Tanaka teaches 9.54 wt% Ni (Table I 20 W).
Regarding claims 11, Tanaka teaches an alloy without Mo (i.e. entirely free of Mo) (Table I 20 W).
Regarding claim 12, Tanaka teaches 0.06 wt% C (i.e. substantially free of C) (Table I 20 W).
Regarding claim 14, Tanaka teaches 0.19 wt% Si, 0.003 wt% P, 0.001 wt% S (Table I 20 W).
Regarding claim 15, Tanaka teaches 0.77 wt% Mn (Table I 20 W).
Regarding claim 16, Tanaka teaches 2.28 wt% Fe (Table I 20 W).
Regarding claim 18, Tanaka teaches 19.74 wt% W and balance Co (i.e. 48.366 wt%;  sum of Co+Cr is 67.416 wt% ) (Table I 20 W).
Regarding claim 20, Tanaka teaches 19.74 wt% W and balance Co (i.e. 48.366 wt%, wt% ratio of W to Co is 0.41) (Table I 20 W).
Regarding claim 21, Tanaka teaches an alloy with 0.06 wt% C, 19.05 wt% Cr, 9.54 wt% Ni, 19.74 wt% W, 2.28 wt% Fe, 0.77 wt% Mn, 0.19 wt% Si, 0.003 wt% P, 0.001 wt% S, and balance Co (i.e. 48.366 wt%) (i.e. Co, Cr, Ni, and W solution not including any other alloying elements in amounts greater than 3% by weight with the nickel comprising about 10% by weight of the solution)  (Table I 20 W) manufactured by solution treatment of heating to 1573 K (1300°C) (i.e. forming a solution and heating the alloy melt to at least 1300°C) for 7.2 ks (i.e. 7200 seconds, 120 minutes, 2 hours) then water quenching (WQ) (2. Experimental procedure, Table II) to form a beta-Co (fcc) solid solution (i.e. to preserve a primarily single-phase FCC solid solution structure) (3.1 Microstructures of heat-treated specimens) with less than 10 vol% residual precipitates with an average particle size of less than 15 um (Figures I (b)).
A tungsten content of 19.74 wt% (i.e. the tungsten content is above the solubility limit of tungsten in the Co-Cr alloy at ambient temperature) (Tanaka Table I 20 W) is close to the claimed 20 wt% W that one skilled in the art would have expected the alloy of the prior art (i.e. Tanaka) to  have the same properties as the claimed alloy. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are close. MPEP 2144.05(I).
The structure that forms in the solution quenched alloy has a beta-Co (fcc) solid solution structure (3.1 Microstructures of heat-treated specimens). The quenching process rapidly cools the metal, freezing the microstructure. To quench to form the solid solution phase (Tanaka 3.1 Microstructures of heat-treated specimens) it appears that the structure prior to quenching was also a single-phase solid solution.
The composition, processing temperature, and resulting structure of the prior art (i.e. Co-Cr-Ni-19.4 wt% W alloy, heating to at least 1300°C, and beta-Co (fcc) solid solution phase, Tanaka Table I 20 W, 2. Experimental procedure, Table II, 3.1 Microstructures of the heat-treated specimens) are substantially similar to that claimed. It appears that the processing of the product to form the resulting structure is substantially similar to that claimed, including cooling the single-phase solution to 500K within a period of time of less than 5 minutes.
Regarding claim 22, Tanaka teaches a Cr-Ni-W 19.74 wt%-Fe-Co alloy (Table I 20W) in the form of a hot-forged bar (i.e. a solid solution) (2. Experimental procedure) that undergoes solution treatment of heating to 1573 K (1300°C) (i.e. heating the alloy melt to at least 1300°C) for 7.2 ks, water quenching (WQ), heating to 1273 K (999.85°C) for 1080 ks (1,080,000 seconds, 18,000 minutes, 300 hours), then air cooling (2. Experimental procedure, Table II) to form a beta-Co (fcc) solid solution (i.e. to preserve a primarily single-phase FCC solid solution structure) (3.1 Microstructures of heat-treated specimens) with less than 10 vol% residual precipitates with an average particle size of less than 15 um (Figures I (b)).
A tungsten content of 19.74 wt% (i.e. the tungsten content is above the solubility limit of tungsten in the Co-Cr alloy at ambient temperature) (Tanaka Table I 20 W) is close to the claimed 20 wt% W that one skilled in the art would have expected the alloy of the prior art (i.e. Tanaka) to  have the same properties as the claimed alloy. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are close. MPEP 2144.05(I).
The structure that forms in the solution quenched alloy has a beta-Co (fcc) solid solution structure (3.1 Microstructures of heat-treated specimens). The quenching process rapidly cools the metal, freezing the microstructure. To quench to form the solid solution phase (Tanaka 3.1 Microstructures of heat-treated specimens) it appears that the structure prior to quenching was also a single-phase solid solution.
The composition, processing temperature, and resulting structure of the prior art (i.e. Co-Cr-Ni-19.4 wt% W alloy, heating to at least 1300°C, and beta-Co (fcc) solid solution phase, Tanaka Table I 20 W, 2. Experimental procedure, Table II, 3.1 Microstructures of the heat-treated specimens) are substantially similar to that claimed. It appears that the processing of the product to form the resulting structure is substantially similar to that claimed, including cooling the single-phase solution to 500K within a period of time of less than 10 minutes.
The heating of the alloy after quenching in the prior art (i.e. 1273 K, 999.85°C, for 1080 ks, 300 hours, Tanaka 2. Experimental procedure, Table II) is substantially similar to that claimed. It appears that the product of the process is substantially similar to that claimed, including forming fine particulate Co3W while preserving the primarily single-phase FCC solution structure in the alloy material.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (Tanaka. Effects of high-temperature ageing on the creep-rupture properties of high-tungsten cobalt-base superalloys. Journal of Materials Science 29 (1994) 2620-2628.) as applied to claim 1 above, and further in view of Jarosinski (US 6,503,290) and Donachie (Donachie et al. Chapter 7 Powder Metallurgy Processing. Superalloys A Technical Guide. Second Edition. 2002. ASM International. 117-134.).
Regarding claim 4, Tanaka is silent to the cooling step performed by spraying the single-phase solution through a nozzle in order to form droplets of the single-phase solution.
Jarosinski teaches a Cr-W or W-Cr alloy powder (1:6-9) manufactured by inert gas atomization of melting at a temperature of about 1600°C then atomizing (i.e. the cooling steps is performed by spraying the single-phase solution through a nozzle in order to form droplets of the single-phase solution) (3:56-67, 4:1-4).
It would have been obvious to one of ordinary skill in the art to form the alloy of Tanaka into a powder using inert gas atomization because powder metallurgy creates homogeneous, fine grained billets (Donachie pg. 117 col. 1 para. 2) using near-net shape processes that have lowered costs by reducing weight of input raw materials and the amount of machining operations, and allows for closer control of microstructure within a part (Donachie pg. 117 col. 1 para. 3), where forming the powder by a gas atomization process is the most effective method for manufacturing powder (Jarosinski 4:1-3).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (Tanaka. Effects of high-temperature ageing on the creep-rupture properties of high-tungsten cobalt-base superalloys. Journal of Materials Science 29 (1994) 2620-2628.) in view of Jarosinski (US 6,503,290) and Donachie (Donachie et al. Chapter 7 Powder Metallurgy Processing. Superalloys A Technical Guide. Second Edition. 2002. ASM International. 117-134.) as applied to claim 4 above, and further in view of Zheng (US 2014/0271319).
Regarding claim 5, Tanka in view of Jarosinski and Donachie teaches manufacturing powder by inert gas atomization (i.e. cooling the droplets of the single phase solution into a powder) (Jarosinski 3:56-67, 4:1-4).
Tanaka in view of Jarosinski and Donachie is silent to compacting the powder then sintering the compacted powder into a billet.
Zheng teaches powder alloy combined with organic binder that is subjected to cold isostatic pressing (i.e. compacting the powder) ([0022]) and sintering (i.e. sintering the compacted powder into a billet) ([0023]).
It would have been obvious to one of ordinary  skill in the art to cold isostatic press then sinter the powder of Tanaka in view of Jarosinski and Donachie because cold isostatic pressing forms a green body with a low elastic modulus and high green strength (Zheng [0022]) and sintering metallurgically bonds the powder such that it is substantially fully dense (Zheng [0023]).
Claims 1-4, 8-11, 14-16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jarosinski (US 6,503,290) in view of Liu (Liu. 2 Processes and Techniques for Droplet Generation. Science and Engineering of Droplets. Notes Publications. 2000. 19-120.).
Regarding claim 1, Jarosinski teaches a powder with about 30 to 60 wt% W, about 27 to 60 wt% Cr, about 1.5 to 6 wt% C, and about 10 to 40 wt% Co plus Ni, where the presence of cobalt and nickel facilitates melting of the Cr/W/C to prevent the formation of carbides having to high of melting temperatures of atomization (2:44-52, 65-67, 3:1-55) manufactured by melting at about 1600°C then inert gas atomization in a protective atmosphere such as argon (3:56-65) where the combination of Cr and W do not form carbides of a size detectable with a scanning electron microscope, such that they are most advantageously less than 2 um (i.e. the second phase having an average particle size of less than 15 um) (3:41-55). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Jarosinski is silent to the period of time of cooling to 500 K.
Liu teaches cooling rates of atomization processes of 103 to 105 °C/s (pg. 67 para. 2, Table 2.3).
It would have been obvious to one of ordinary skill in the art for the cooling rate of the gas atomization in Jarosinski to be 103 to 105 °C/s because it is a process of gas atomization of liquid, which obtains fine droplets at relatively high cooling rates (Liu pg. 67 para. 2) to form spherical, smooth particles, rapidly solidified structures, and acceptable production rates (Liu Table 2.3). A cooling rate of 103 to 105 °C/s from 1600°C to 500 K (i.e. 226.85°C, a difference of 1373.15°C) results in a cooling time of 0.014 to 1.4 seconds (i.e.1373.15°C/1000°C/sec to 1373.15°C/100,000°C/sec). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
The prior art teaches a composition (i.e. W-Cr-C-Co-Ni alloy, Jarosinski 2:44-52, 65-67, 3:1-55) and process (i.e. inert gas atomization, Jarosinski 3:56-67; Liu pg. 67 para. 2, Table 2.3.) that is substantially similar to that claimed. It appears that the structure of the prior art is substantially similar, including the alloy forming a single phase upon melting and the cooling forming a powder with a preserved primarily single-phase FCC solid solution structure, wherein no more than 10% volume fraction of a second phase is present, even with the super-saturated tungsten content.
Regarding claim 2, Jarosinski teaches about 10 to 40 wt% Co plus Ni, such as about 10 to 30% Ni (2:44-51, 3:23-40). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claim 3, Jarosinski in view of Liu teaches forming the powder by inert gas atomization (Jarosinski 3:56-65) with a cooling rate of 103 to 105 °C/s (Liu pg. 67 para. 2, Table 2.3). A cooling rate of 103 to 105 °C/s from 1600°C to 500 K (i.e. 226.85°C, a difference of 1373.15°C) results in a cooling time of 0.014 to 1.4 seconds (i.e.1373.15°C/1000°C/sec to 1373.15°C/100,000°C/sec). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claim 4, Jarosinski teaches forming the powder by melting a mixture of elements then performing inert gas atomization (i.e. the cooling step is performed by spraying the single-phase solution through a nozzle in order to form droplets of the single-phase solution) (3:56-65).
Regarding claim 8, Jarosinski teaches about 10 to 40 wt% Co plus Ni, such as about 10 to 30 % Co (2:44-51, 3:23-40). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claim 9, Jarosinski teaches about 27 to 60 wt% Cr (2:44-51, 65-67, 3:1-8). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I). 
Regarding claim 10, Jarosinski teaches about 10 to 40 wt% Co plus Ni (2:44-51, 3:23-40). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claims 11 and 14-16, Jarosinski teaches a powder with about 30 to 60 wt% W, about 27 to 60 wt% Cr, about 1.5 to 6 wt% C, and about 10 to 40 wt% Co plus Ni (i.e. entirely free of Mo, claim 11; no more than 1% each of Si, P, and S, claim 14; 0 wt% Mn, which reads on Mn in a concentration up to 5 wt%, claim 15; 0 wt% Fe, which reads on Fe in a concentration up to 5 wt%, claim 16) (2:44-52, 65-67, 3:1-55). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claim 18, Jarosinski teaches about 10 to 40 wt% Co plus Ni and about 30 to 60 wt% W (i.e. about 40 to less than 100 wt% Co and W) (2:44-52, 65-67, 3:1-55). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claim 20, Jarosinski teaches about 10 to 40 wt% Co plus Ni and about 30 to 60 wt% W (i.e. wt% ratio of W to Co of up to about 6) (2:44-52, 65-67, 3:1-55). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Jarosinski (US 6,503,290) in view of Liu (Liu. 2 Processes and Techniques for Droplet Generation. Science and Engineering of Droplets. Notes Publications. 2000. 19-120.) as applied to claim 4 above, and further in view of either one of Shang (Shang. CoCrFeNi(W1-xMox) high-entropy alloy coatings with excellent mechanical properties and corrosion resistance prepared by mechanical alloying and hot pressing sintering. Materials and Design 117 (2017) 193-202.) or Zheng (US 2014/0271319).
Regarding claim 5, Jarosinski teaches forming powder by gas atomization (i.e. cooling the droplets into a powder) (3:56-65).
Jarosinski is silent to compacting the powder then sintering into a billet.
Shang teaches fabricating a CoCrFeNiW coating by vacuum hot pressing sinter (VHPS) of powder (i.e. compacting the powder and sintering the compacted powder into a billet) (Abstract, 2. Experimental method).
It would have been obvious to one of ordinary skill in the art to process the powder of Jarosinski by VHPS is a sintering process that includes heating and pressing at the same time to beneficially cause powder particle contact, adequate atomic diffusion, and high densification to achieve grain refinement, compact structures, and excellent performances (Shang 1. Introduction para. 3).
Alternatively, Zheng teaches powder alloy combined with organic binder that is subjected to cold isostatic pressing (i.e. compacting the powder) ([0022]) and sintering (i.e. sintering the compacted powder into a billet) ([0023]).
It would have been obvious to one of ordinary  skill in the art to cold isostatic press then sinter the powder of Jarosinski because cold isostatic pressing forms a green body with a low elastic modulus and high green strength (Zheng [0022]) and sintering metallurgically bonds the powder such that it is substantially fully dense (Zheng [0023]).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Jarosinski (US 6,503,290) in view of Liu (Liu. 2 Processes and Techniques for Droplet Generation. Science and Engineering of Droplets. Notes Publications. 2000. 19-120.) as applied to claim 1 above, and further in view of one of Qiuya (CN101554685 machine translation), Zhu (CN103252496 machine translation), or Xu (CN110306099 machine translation).
Regarding claim 19, Jarosinski teaches an alloy of 30 to 60 wt% W, about 27 to 60 wt% Cr, about 1.5 to 6 wt% C, and about 10 to 40 wt% Co plus Ni (i.e. multi-principle element alloy) (2:44-52, 65-67, 3:1-55) that is melted at about 1600°C (3:56-65).
Jarosinski is silent to maintaining the solution for 1 to 30 minutes to ensure that the solution has a sufficient time to reach an equilibrium state in which the single-phase FCC structure is attained.
Qiuya teaches a method of rapidly solidifying a high-entropy alloy (i.e. multi-principle element alloy) by melting the alloy to form a liquid, holding for 3 to 5 minutes (i.e. maintain the solution for 1 to 30 minutes), then quenching and solidifying ([0017], [0034], [0044]).
It would have been obvious to one of ordinary skill in the art in the process of Jarosinski to hold the melt at 1600°C for 3 to 5 minutes because it aids in preventing the formation of an intermetallic compound and in forming a single-phase face-centered cubic solid solution microstructure (i.e. to ensure that the solution has sufficient time to reach an equilibrium state in which the single-phase FCC structure is attained) (Qiuya [0008]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Alternatively, Zhu teaches preparation of a high-entropy alloy powder (i.e. multi-principle element alloy) ([0002]) by melting for 25 minutes (i.e. maintaining for 1 to 30 minutes) ([0007], [0022]).
It would have been obvious to one of ordinary skill in the art in the process of Jarosinski to hold the melt at 1600°C for 25 minutes because it obtains an alloy with a uniform composition and reduced segregation of alloy components (i.e. to ensure that the solution has sufficient time to reach an equilibrium state in which a single-phase structure is attained) (Zhu [0007], [0022]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Alternatively, Xu teaches preparation of a high-entropy alloy (i.e. multi-principle element alloy) ([0002]) of keeping for 14 to 16 minutes in the fully melted state (i.e. maintaining for 1 to 30 minutes) ([0011], [0023]).
It would have been obvious to one of ordinary skill in the art in the process of Jarosinski to hold the melt at 1600°C for 25 minutes because it forms a metallurgical material with a good distribution ratio of elements (i.e. to ensure that the solution has sufficient time to reach an equilibrium state in which the single-phase structure is attained) (Xu [0023]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Jarosinski (US 6,503,290) in view of Liu (Liu. 2 Processes and Techniques for Droplet Generation. Science and Engineering of Droplets. Notes Publications. 2000. 19-120.) and one of Qiuya (CN101554685 machine translation), Zhu (CN103252496 machine translation), or Xu (CN110306099 machine translation).
Regarding claim 21, Jarosinski teaches a powder with about 30 to 60 wt% W, about 27 to 60 wt% Cr, about 1.5 to 6 wt% C, and about 10 to 40 wt% Co plus Ni, (i.e. Co, Cr, Ni, and W, not including any other alloying elements in amounts greater than 3% by weight, Ni comprising about 10% by weight, and the tungsten being 20 to about 35% by weight, so that the tungsten content is above a solubility limit of tungsten in the Co-Cr alloy at ambient temperature) where the presence of cobalt and nickel facilitates melting of the Cr/W/C to prevent the formation of carbides having to high of melting temperatures of atomization (2:44-52, 65-67, 3:1-55) manufactured by melting at about 1600°C then inert gas atomization in a protective atmosphere such as argon (3:56-65) where the combination of Cr and W do not form carbides of a size detectable with a scanning electron microscope, such that they are most advantageously less than 2 um (3:41-55). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Jarosinski is silent to the period of time of cooling to 500 K.
Liu teaches cooling rates of atomization processes of 103 to 105 °C/s (pg. 67 para. 2, Table 2.3).
It would have been obvious to one of ordinary skill in the art for the cooling rate of the gas atomization in Jarosinski to be 103 to 105 °C/s because it is a process of gas atomization of liquid, which obtains fine droplets at relatively high cooling rates (Liu pg. 67 para. 2) to form spherical, smooth particles, rapidly solidified structures, and acceptable production rates (Liu Table 2.3). A cooling rate of 103 to 105 °C/s from 1600°C to 500 K (i.e. 226.85°C, a difference of 1373.15°C) results in a cooling time of 0.014 to 1.4 seconds (i.e.1373.15°C/1000°C/sec to 1373.15°C/100,000°C/sec). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Jarosinski teaches an alloy of 30 to 60 wt% W, about 27 to 60 wt% Cr, about 1.5 to 6 wt% C, and about 10 to 40 wt% Co plus Ni (i.e. multi-principle element alloy) (2:44-52, 65-67, 3:1-55) that is melted at about 1600°C (3:56-65).
Jarosinski is silent to maintaining the solution for at least 1 minute to ensure that the solution has a sufficient time to reach an equilibrium state in which the single-phase FCC structure is attained.
Qiuya teaches a method of rapidly solidifying a high-entropy alloy (i.e. multi-principle element alloy) by melting the alloy to form a liquid, holding for 3 to 5 minutes (i.e. maintaining the solution for at least 1 minute), then quenching and solidifying ([0017], [0034], [0044]).
It would have been obvious to one of ordinary skill in the art in the process of Jarosinski to hold the melt at 1600°C for 3 to 5 minutes because it aids in preventing the formation of an intermetallic compound and in forming a single-phase face-centered cubic solid solution microstructure (i.e. to ensure that the solution has sufficient time to reach an equilibrium state in which the single-phase FCC structure is attained) (Qiuya [0008]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Alternatively, Zhu teaches preparation of a high-entropy alloy powder (i.e. multi-principle element alloy) ([0002]) by melting for 25 minutes (i.e. maintaining for at least 1 minute) ([0007], [0022]).
It would have been obvious to one of ordinary skill in the art in the process of Jarosinski to hold the melt at 1600°C for 25 minutes because it obtains an alloy with a uniform composition and reduced segregation of alloy components (i.e. to ensure that the solution has sufficient time to reach an equilibrium state in which a single-phase structure is attained) (Zhu [0007], [0022]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Alternatively, Xu teaches preparation of a high-entropy alloy (i.e. multi-principle element alloy) ([0002]) of keeping for 14 to 16 minutes in the fully melted state (i.e. maintaining for at least 1 minute) ([0011], [0023]).
It would have been obvious to one of ordinary skill in the art in the process of Jarosinski to hold the melt at 1600°C for 25 minutes because it forms a metallurgical material with a good distribution ratio of elements (i.e. to ensure that the solution has sufficient time to reach an equilibrium state in which the single-phase structure is attained) (Xu [0023]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
The prior art teaches a composition (Jarosinski 2:44-52, 65-67, 3:1-55) and process (Jarosinski 3:56-67; Liu pg. 67 para. 2, Table 2.3; one of Qiuya [0008], [0017], [0034], [0044], Zhu [0007], [0022], or Xu [0011], [0023]) that is substantially similar to that claimed. It appears that the structure of the prior art is substantially similar, including the alloy forming a single phase FCC structure upon melting and the cooling forming a powder with a preserved primarily single-phase FCC solid solution structure, even with the super-saturated tungsten content.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Jarosinski (US 6,503,290) in view of Liu (Liu. 2 Processes and Techniques for Droplet Generation. Science and Engineering of Droplets. Notes Publications. 2000. 19-120.), Zhang (Zhang et al. Phase transformations in Co-Ni-Cr-W alloys during high temperature exposure to steam environment. J. Phase Equil. Diffus. (2018) 39:387-400.), and Campbell (Campbell, ed. Chapter 16 Nonequilibrium Reactions—Precipitation Hardening. Phase Diagrams Understanding the Basics. ASM International. 2012. 339-361.).
Regarding claim 22, Jarosinski teaches a powder with about 30 to 60 wt% W, Cr, C, and Co plus Ni, where the presence of cobalt and nickel facilitates melting of the Cr/W/C to prevent the formation of carbides having to high of melting temperatures of atomization (2:44-52, 65-67, 3:1-55) manufactured by melting at about 1600°C then inert gas atomization in a protective atmosphere such as argon (3:56-65). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Jarosinski is silent to the period of time of cooling to 500 K.
Liu teaches cooling rates of atomization processes of 103 to 105 °C/s (pg. 67 para. 2, Table 2.3).
It would have been obvious to one of ordinary skill in the art for the cooling rate of the gas atomization in Jarosinski to be 103 to 105 °C/s because it is a process of gas atomization of liquid, which obtains fine droplets at relatively high cooling rates (Liu pg. 67 para. 2) to form spherical, smooth particles, rapidly solidified structures, and acceptable production rates (Liu Table 2.3). A cooling rate of 103 to 105 °C/s from 1600°C to 500 K (i.e. 226.85°C, a difference of 1373.15°C) results in a cooling time of 0.014 to 1.4 seconds (i.e.1373.15°C/1000°C/sec to 1373.15°C/100,000°C/sec). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
The prior art teaches a composition (Jarosinski 2:44-52, 65-67, 3:1-55) and process (Jarosinski 3:56-67; Liu pg. 67 para. 2, Table 2.3) that is substantially similar to that claimed. It appears that the structure of the prior art is substantially similar, including the alloy forming a single phase upon melting and the cooling forming a powder with a preserved primarily single-phase FCC solid solution structure, wherein no more than 10% volume fraction of a second phase is present, the second phase having an average particle size of less than 15 um, even with the super-saturated tungsten content.
Jarosinski in view of Liu is silent to heating the alloy after cooling to form particulate Co3W while preserving the primarily single-phase FCC solid solution structure in the alloy material.
Zhang teaches heat treating Co-Ni-Cr-W alloys at 750°C (i.e. heating the alloy material to at least 600°C) for 1000 or 3000 hours (i.e. for at least 1 hour) (2 Experimental, Table 1) forms W-rich bright phases of Co3W (3.2 Microstructure Analysis of Reacted Samples para. 5) with increased W leading to enhanced Co3W formation (i.e. to form fine particulate Co3W) (4.3 Particulate Co3W Precipitate Formation Near Oxide-Alloy Interface, Figs. 12-14).
It would have been obvious to one of ordinary skill in the art to heat treatment the powder of Jarosinski in view of Liu at 750°C to form Co3W precipitates because precipitation hardening strengthens the alloy (Campbell 16.1 Precipitation Hardening) by impeding dislocation movement (Campbell 16.2 Theory of Precipitation Hardening).
Claims 1-5, 8-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng (US 2014/0271319) in view of Jarosinski (US 6,503,290) and Liu (Liu. 2 Processes and Techniques for Droplet Generation. Science and Engineering of Droplets. Notes Publications. 2000. 19-120.).
Regarding claim 1, Zheng teaches a Co-based alloy powder with Cr, Ni, Co, and 0 to 35 wt% W ([0017], [0018], Tables II, III).
Zheng is silent to a method of making the powder.
Jarosinski teaches manufacturing powder by inert gas atomization with melting at about 1600°C then atomizing (3:56-67, 4:1-4).
It would have been obvious to one of ordinary skill in the art to manufacture the powder of Zheng using inert gas atomization because it is the most effective method for manufacturing powder (Jarosinski 4:1-3).
Zheng in view of Jarosinski is silent to the period of time of cooling to 500 K.
Liu teaches cooling rates of gas atomization processes of 103 to 105 °C/s (pg. 67 para. 2, Table 2.3).
It would have been obvious to one of ordinary skill in the art for the cooling rate of the gas atomization in Zheng in view of Jarosinski to be 103 to 105 °C/s because it is a process of gas atomization of liquid, which obtains fine droplets at relatively high cooling rates (Liu pg. 67 para. 2) to form spherical, smooth particles, rapidly solidified structures, and acceptable production rates (Liu Table 2.3). A cooling rate of 103 to 105 °C/s from 1600°C to 500 K (i.e. 226.85°C, a difference of 1373.15°C) results in a cooling time of 0.014 to 1.4 seconds (i.e.1373.15°C/1000°C/sec to 1373.15°C/100,000°C/sec). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
The prior art teaches a composition (Zheng [0017], [0018], Tables I,I III) and process (Jarosinski 3:56-67; Liu pg. 67 para. 2) that is substantially similar to that claimed. It appears that the structure of the prior art is substantially similar to that claimed, including the alloy forming a single phase FCC structure upon melting and the cooling forming a powder with a preserved primarily single-phase FCC solid solution structure, wherein no more than 10% volume fraction of a second phase is present, the second phase having an average particle size of less than 15 um, even with the super-saturated tungsten content.
Regarding claim 2, Zheng teaches Co-based alloy powder with 0 to 20 wt% Ni ([0017], [0018], Tables II, III). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claim 3, Zheng in view of Jarosinski and Liu teach making the powder (Zheng [0017], [0018], Tables II, III) by inert gas atomization (Jarosinski 3:56-67, 4:1-4) with a cooling rate of 103 to 105 °C/s (Liu pg. 67 para. 2, Table 2.3). A cooling rate of 103 to 105 °C/s from 1600°C to 500 K (i.e. 226.85°C, a difference of 1373.15°C) results in a cooling time of 0.014 to 1.4 seconds (i.e.1373.15°C/1000°C/sec to 1373.15°C/100,000°C/sec). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claim 4, Zheng in view of Jarosinski teaches manufacturing the powder by inert gas atomization (i.e. the cooling step is performed by spraying the single-phase solution through a nozzle in order to form droplets of the single-phase solution) (Jarosinski 3:56-67, 4:1-4).
Regarding claim 5, Zheng in view of Jarosinski teaches manufacturing the powder by inter gas atomization (i.e. cooling the droplets of the single phase solution into a powder) (Jarosinski 3:56-67, 4:1-4), combining the powdered alloy with organic binder to fabricate a sheet that undergoes cold isostatic pressing (i.e. compacting the powder) (Zheng [0022]), and then sintering (i.e. sintering the compacted powder into a billet) (Zheng [0023]).
Regarding claim 8, Zheng teaches Co-based alloy powder with a balance of Co ([0017], [0018], Tables II, III). A Co-based alloy indicates the primary component in the alloy is Co, which reads on Co of more than 35 wt% and, based on the minimum elements required, allows for up to 95 wt% Co. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claim 9, Zheng teaches Co-based alloy powder with 5 to 35 wt% Cr ([0017], [0018], Tables II, III). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claim 10, Zheng teaches Co-based alloy powder with 0 to 20 wt% Ni ([0017], [0018], Tables II, III). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claim 11, Zheng teaches Co-based alloy powder with 0 to 35 wt% Mo ([0017], [0018], Tables II, III). 0 wt% Mo reads on the solution being entirely free of Mo. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claim 12, Zheng teaches Co-based alloy powder with 0 to 4 wt% C ([0017], [0018], Tables II, III). About 0 wt% C reads on substantially free of C. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claim 13, Zheng teaches Co-based alloy powder with 0 to 4 wt% C ([0017], [0018], Tables II, III). 0 wt% C reads on entirely free of C. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claim 14, Zheng teaches Co-based alloy powder with 0 to 5 wt% Si and is silent to the presence of P and S (i.e. 0 wt% P and S) ([0017], [0018], Tables II, III). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claim 15, Zheng teaches Co-based alloy powder with 0 to 2 wt% Mn ([0017], [0018], Tables II, III). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claim 16, Zheng teaches Co-based alloy powder with 0 to 25 wt% Fe ([0017], [0018], Tables II, III). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claim 17, Zheng teaches Co-based alloy powder with 0 to 2 wt% Mn and 0 to 25 wt% Fe ([0017], [0018], Tables II, III). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claim 18, Zheng teaches Co-based alloy powder with a balance of Co and 0 to 25 wt% W ([0017], [0018], Tables II, III). A Co-based alloy indicates the primary component in the alloy is Co, which reads on Co of more than 35 wt% and, based on the minimum elements required, allows for up to 95 wt% Co. Therefore, Co and W is present in an amount of more than 35 up to 95 wt%. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claim 20, Zheng teaches Co-based alloy powder with a balance of Co and 0 to 25 wt% W ([0017], [0018], Tables II, III). A Co-based alloy indicates the primary component in the alloy is Co, which reads on Co of more than 35 wt% and, based on the minimum elements required, allows for up to 95 wt% Co. A ratio of W to Co is 0 to 0.7 (i.e. 25/35).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Zheng (US 2014/0271319) in view of Jarosinski (US 6,503,290) and Liu (Liu. 2 Processes and Techniques for Droplet Generation. Science and Engineering of Droplets. Notes Publications. 2000. 19-120.) as applied to claim 1 above, and further in view of one of Qiuya (CN101554685 machine translation), Zhu (CN103252496 machine translation), or Xu (CN110306099 machine translation).
Regarding claim 19, Zheng in view of Jarosinski teaches a Co-based alloy powder with 5 to 35 wt% Cr, 0 to 20 wt% Ni, balance Co, 0 to 35 wt% W, 0 to 25 wt% Fe, 0 to 2 wt% Mn, 0 to 5 wt% Si, 0 to 5 wt% V, 0 to 4 wt% C, and 0 to 5 wt% B (i.e. a multi-principle element alloy) (Zheng [0017], [0018], Tables II, III) that is melted at about 1600°C (Jarosinski 3:56-65).
Zheng in view of Jarosinski is silent to maintaining the solution for 1 to 30 minutes to ensure that the solution has a sufficient time to reach an equilibrium state in which the single-phase FCC structure is attained.
Qiuya teaches a method of rapidly solidifying a high-entropy alloy (i.e. multi-principle element alloy) by melting the alloy to form a liquid, holding for 3 to 5 minutes (i.e. maintain the solution for 1 to 30 minutes), then quenching and solidifying ([0017], [0034], [0044]).
It would have been obvious to one of ordinary skill in the art in the process of Zheng in view of Jarosinski to hold the melt at 1600°C for 3 to 5 minutes because it aids in preventing the formation of an intermetallic compound and in forming a single-phase face-centered cubic solid solution microstructure (i.e. to ensure that the solution has sufficient time to reach an equilibrium state in which the single-phase FCC structure is attained) (Qiuya [0008]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Alternatively, Zhu teaches preparation of a high-entropy alloy powder (i.e. multi-principle element alloy) ([0002]) by melting for 25 minutes (i.e. maintaining for 1 to 30 minutes) ([0007], [0022]).
It would have been obvious to one of ordinary skill in the art in the process of Zheng in view of Jarosinski to hold the melt at 1600°C for 25 minutes because it obtains an alloy with a uniform composition and reduced segregation of alloy components (i.e. to ensure that the solution has sufficient time to reach an equilibrium state in which a single-phase structure is attained) (Zhu [0007], [0022]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Alternatively, Xu teaches preparation of a high-entropy alloy (i.e. multi-principle element alloy) ([0002]) of keeping for 14 to 16 minutes in the fully melted state (i.e. maintaining for 1 to 30 minutes) ([0011], [0023]).
It would have been obvious to one of ordinary skill in the art in the process of Zheng in view of Jarosinski to hold the melt at 1600°C for 25 minutes because it forms a metallurgical material with a good distribution ratio of elements (i.e. to ensure that the solution has sufficient time to reach an equilibrium state in which the single-phase structure is attained) (Xu [0023]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Zheng (US 2014/0271319) in view of Jarosinski (US 6,503,290), Liu (Liu. 2 Processes and Techniques for Droplet Generation. Science and Engineering of Droplets. Notes Publications. 2000. 19-120.), and one of Qiuya (CN101554685 machine translation), Zhu (CN103252496 machine translation), or Xu (CN110306099 machine translation).
Regarding claim 21, Zheng teaches a Co-based alloy powder with 5 to 35 wt% Cr, 0 to 20 wt% Ni, balance Co, 0 to 35 wt% W, 0 to 25 wt% Fe, 0 to 2 wt% Mn, 0 to 5 wt% Si, 0 to 5 wt% V, 0 to 4 wt% C, and 0 to 5 wt% B (i.e. Co, Cr, Ni, and W, not including any other alloying elements in amounts greater than 3% by weight, the tungsten being 20 to about 35% by weight of the solution, so that the tungsten content is above a solubility limit of tungsten in the Co-Cr alloy at ambient temperature, the Ni comprising about 10% by weight) ([0017], [0018], Tables II, III).
Zheng is silent to a method of making the powder.
Jarosinski teaches manufacturing powder by inert gas atomization with melting at about 1600°C (i.e. heating the solution to a temperature of at least 1300°C) then atomizing (3:56-67, 4:1-4).
It would have been obvious to one of ordinary skill in the art to manufacture the powder of Zheng using inert gas atomization because it is the most effective method for manufacturing powder (Jarosinski 4:1-3).
Zheng in view of Jarosinski is silent to the period of time of cooling to 500 K.
Liu teaches cooling rates of atomization processes of 102 to 106°C/s (pg. 67 para. 2).
It would have been obvious to one of ordinary skill in the art for the cooling rate of the gas atomization in Zheng in view of Jarosinski to be 102 to 106°C/s because it is a process of atomization of liquid, which obtains fine droplets at relatively high cooling rates (Liu pg. 67 para. 2). A cooling rate of 102 to 106°C/s from 1600°C to 500 K (i.e. 226.85°C, a difference of 1373.15°C) results in a cooling time of 0.07 to 728 seconds. (728 seconds is about 12.13 minutes.) This reads on cooling the single-phase solution from at least 1300°C to 500 K within a period of time of less than 5 minutes. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Zheng in view of Jarosinski teaches a Co-based alloy powder with 5 to 35 wt% Cr, 0 to 20 wt% Ni, balance Co, 0 to 35 wt% W, 0 to 25 wt% Fe, 0 to 2 wt% Mn, 0 to 5 wt% Si, 0 to 5 wt% V, 0 to 4 wt% C, and 0 to 5 wt% B (i.e. a multi-principle element alloy) (Zheng [0017], [0018], Tables II, III) that is melted at about 1600°C (Jarosinski 3:56-65).
Zheng in view of Jarosinski is silent to maintaining the solution for at least 1 minute to ensure that the solution has a sufficient time to reach an equilibrium state in which the single-phase FCC structure is attained.
Qiuya teaches a method of rapidly solidifying a high-entropy alloy (i.e. multi-principle element alloy) by melting the alloy to form a liquid, holding for 3 to 5 minutes (i.e. maintaining the solution for at least 1 minute), then quenching and solidifying ([0017], [0034], [0044]).
It would have been obvious to one of ordinary skill in the art in the process of Zheng in view of Jarosinski to hold the melt at 1600°C for 3 to 5 minutes because it aids in preventing the formation of an intermetallic compound and in forming a single-phase face-centered cubic solid solution microstructure (i.e. to ensure that the solution has sufficient time to reach an equilibrium state in which the single-phase FCC structure is attained) (Qiuya [0008]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Alternatively, Zhu teaches preparation of a high-entropy alloy powder (i.e. multi-principle element alloy) ([0002]) by melting for 25 minutes (i.e. maintaining for at least 1 minute) ([0007], [0022]).
It would have been obvious to one of ordinary skill in the art in the process of Zheng in view of Jarosinski to hold the melt at 1600°C for 25 minutes because it obtains an alloy with a uniform composition and reduced segregation of alloy components (i.e. to ensure that the solution has sufficient time to reach an equilibrium state in which a single-phase structure is attained) (Zhu [0007], [0022]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Alternatively, Xu teaches preparation of a high-entropy alloy (i.e. multi-principle element alloy) ([0002]) of keeping for 14 to 16 minutes in the fully melted state (i.e. maintaining for at least 1 minute) ([0011], [0023]).
It would have been obvious to one of ordinary skill in the art in the process of Zheng in view of Jarosinski to hold the melt at 1600°C for 25 minutes because it forms a metallurgical material with a good distribution ratio of elements (i.e. to ensure that the solution has sufficient time to reach an equilibrium state in which the single-phase structure is attained) (Xu [0023]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
The prior art teaches a composition (Zheng [0017], [0018], Tables I,I III) and process (Jarosinski 3:56-67; Liu pg. 67 para. 2; one of Qiuya [0008], [0017], [0034], [0044], Zhu [0007], [0022], or Xu [0011], [0023]) that is substantially similar to that claimed. It appears that the structure of the prior art is substantially similar to that claimed, including the alloy forming a single phase FCC structure upon melting and the cooling forming a powder with a preserved primarily single-phase FCC solid solution structure, even with the super-saturated tungsten content. 
Claim 22 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng (US 2014/0271319) in view of Jarosinski (US 6,503,290), Liu (Liu. 2 Processes and Techniques for Droplet Generation. Science and Engineering of Droplets. Notes Publications. 2000. 19-120.), Zhang (Zhang et al. Phase transformations in Co-Ni-Cr-W alloys during high temperature exposure to steam environment. J. Phase Equil. Diffus. (2018) 39:387-400.), and Campbell (Campbell, ed. Chapter 16 Nonequilibrium Reactions—Precipitation Hardening. Phase Diagrams Understanding the Basics. ASM International. 2012. 339-361.).
Regarding claim 22, Zheng teaches a Co-based alloy powder with Cr, Ni, Co, and 0 to 35 wt% W ([0017], [0018], Tables II, III).
Zheng is silent to a method of making the powder.
Jarosinski teaches manufacturing powder by inert gas atomization with melting at about 1600°C then atomizing (3:56-67, 4:1-4).
It would have been obvious to one of ordinary skill in the art to manufacture the powder of Zheng using inert gas atomization because it is the most effective method for manufacturing powder (Jarosinski 4:1-3).
Zheng in view of Jarosinski is silent to the period of time of cooling to 500 K.
Liu teaches cooling rates of atomization processes of 102 to 106°C/s (pg. 67 para. 2).
It would have been obvious to one of ordinary skill in the art for the cooling rate of the gas atomization in Zheng in view of Jarosinski to be 102 to 106°C/s because it is a process of atomization of liquid, which obtains fine droplets at relatively high cooling rates (Liu pg. 67 para. 2). A cooling rate of 102 to 106°C/s from 1600°C to 500 K (i.e. 226.85°C, a difference of 1373.15°C) results in a cooling time of 0.07 to 728 seconds. (728 seconds is about 12.13 minutes.) In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
The prior art teaches a composition (Zheng [0017], [0018], Tables I,I III) and process (Jarosinski 3:56-67; Liu pg. 67 para. 2) that is substantially similar to that claimed. It appears that the structure of the prior art is substantially similar to that claimed, including the alloy forming a single phase FCC structure upon melting and the cooling forming a powder with a preserved primarily single-phase FCC solid solution structure, wherein no more than 10% volume fraction of a second phase is present, the second phase having an average particle size of less than 15 um, even with the super-saturated tungsten content.
Zheng in view of Jarosinski and Liu is silent to heating the alloy after cooling to form particulate Co3W while preserving the primarily single-phase FCC solid solution structure in the alloy material.
Zhang teaches heat treating Co-Ni-Cr-W alloys at 750°C (i.e. heating the alloy material to at least 600°C) for 1000 or 3000 hours (i.e. for at least 1 hour) (2 Experimental, Table 1) forms W-rich bright phases of Co3W (3.2 Microstructure Analysis of Reacted Samples para. 5) with increased W leading to enhanced Co3W formation (i.e. to form fine particulate Co3W) (4.3 Particulate Co3W Precipitate Formation Near Oxide-Alloy Interface, Figs. 12-14).
It would have been obvious to one of ordinary skill in the art to heat treatment the powder of Zheng in view of Jarosinski and Liu at 750°C to form Co3W precipitates because precipitation hardening strengthens the alloy (Campbell 16.1 Precipitation Hardening) by impeding dislocation movement (Campbell 16.2 Theory of Precipitation Hardening).
Related Art
Poletti (Poletti et al. Development of a new high entropy alloy for wear resistance: FeCoCrNiW0.3 and FeCoCrNiW0.3+5 at% of C. Materials and Design 115 (2017) 247-254.)
Poletti teaches an FeCoCrNiW0.3 high entropy alloy (HEA) (i.e. 19.6 wt% W) (Abstract) manufactured by melting to form an ingot with full dissolution of high-melting elements to reach homogeneity (2. Experimental para. 1) that has an fcc solid solution structure with a phase close to the nominal one manufactured by rapid solidification of the alloy in contact with the cold hearth of the arc melter with the excess W remaining in the compact phase and a brighter thin layer richer in W that decorates the border zones around the primary grains and includes a few bright small particles due to a phase rich in W embedded in the bright zone (3. Results para. 1, Figs. 1(a), 2(a)).
Wang (Wang et al. Microstructure and mechanical properties of CoCrFeNiWx high entropy alloys reinforced by u phase particles. Journal of Alloys and Compounds 843 (2020) 155997.)
	Wang teaches an as-cast and as-annealed CoCrFeNiWx high-entropy alloy where x is 0.2 with a single-phase solid solution structure manufactured by melting the ingots then annealing at 1473K for 3 h followed by water quenching (WQ) (Abstract, 2. Experimental procedures) where annealing introduced intermetallic precipitates enriched in W (3.2. Microstructure evolution, 4.1 Phase formation, 5. Conclusions). 
	Wang was first available online 10 June 2020, which is after applicant’s priority date of October 14, 2019 from US Provisional 62/914,806.
Burgermeister ‘156 (US 2005/0273156)
	Burgermeister teaches an alloy for use in manufacturing or fabricating an implantable medical device ([0002]) that is a solid solution alloy with Cr, about 5 to 20 wt% W, Ni, and Co ([0013]) that substantially has a single phase with a definable threshold of secondary phase impurities that are typically ceramic manufactured into an ingot by melting and pouring into a mold ([0034]).
Burgermeister ‘954 (US 2006/0079954)
	Burgermeister ‘954 teaches a biocompatible material ([0002]) that is a solid solution alloy with a composition that overlaps with that claimed ([0025], [0026]) formed by melting ([0033], [0034]).
Sheng (Sheng. A Co-Cr-Ni-W-C alloy processed by multiple rolling. Strength of Materials, Vol. 52, No. 1, January, 2020.)
	Sheng teaches a 0.083 wt% C, 19.56 wt% Cr, 11.60 wt% Ni, 14.53 wt% W, balance Co alloy cast into an ingot then heat treated at 1200°C for 4 hours (1. Experimental Procedures)  to form an alloy with coarse equiaxed crystal grains and Co3W intermetallic compound (2. Results and Discussion).
Sheng was published January, 2020, which is after applicant’s priority date of October 14, 2019 from US Provisional 62/914,806.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523. The examiner can normally be reached Monday-Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735                                                                                                                                                                                                        

/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735